Citation Nr: 0632599	
Decision Date: 10/19/06    Archive Date: 10/31/06	

DOCKET NO.  97-23 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
April 1971, including service in Vietnam from June 1970 to 
April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in October 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, denying the veteran's claim of 
entitlement to service connection for PTSD.  The claim was 
remanded in October 2004. 

The record raises a claim to reopen the issue of entitlement 
to service connection for granuloma of the lung, claimed as 
lung infection, as a result of exposure to herbicides.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate consideration.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.Â  Consistent with the instructions below, VA 
will notify you if further action is required on your part.


REMAND

The veteran argues that he suffers from PTSD as a result of 
one or more stressors he encountered when on active duty in 
Vietnam.  He references his duty as a 5-ton dump truck driver 
and wheel tractor operator with the 557th Combat Engineers, a 
company based in or near Phuoc Vinh.  Armed combat 
involvement is alleged in which his vehicle or equipment was 
the target of sniper fire and deadly mines, and his base camp 
was subject to enemy mortar attacks.  

First, in the October 2004 remand the RO was directed to 
inform the veteran of the provisions of 38 C.F.R. § 3.304(f) 
as they existed prior to March 7, 1997.  The RO failed. 
Accordingly, we provide that information as follows:

Post-traumatic stress disorder.   Service 
connection for post-traumatic stress 
disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor. If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner of war, 
prisoner of war experience which 
satisfies the requirements of (38 C.F.R. 
§ 3.1(y)) will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.
 
38 C.F.R. § 3.304(f) (1996).  

The appeal was also remanded in October 2004 with an 
instruction to the RO to ask the veteran to submit more 
precise dates of stressor occurrences. The veteran having 
done so, the RO was to secure and associate those service 
personnel records with the claims file. The veteran in 
November 2004 provided more precise information, as 
requested.  He precisely specified the stressor occurrence 
dates as either June and July 1970, or June and July 1971. 
 The RO, however, failed to attempt to procure the relevant 
records.  Another remand is therefore required.  Stegall v. 
West, 11 Vet. App. 271 (1998). 

The RO denied the veteran's claim on the combined basis that 
evidence of a verifiable stressor and a confirmed diagnosis 
of PTSD was lacking.  No action has, however, been taken to 
date by VA to verify any claimed stressor, although it is 
evident that the veteran himself contacted the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
(presently the United States Army and Joint Services Records 
Research Center (JSRRC)) in an effort to obtain verifying 
data.   Notably, the June 1997 letter to the veteran from 
USASCRUR is incomplete (i.e., all of the pages from the 
letter are not of record).Â  Moreover, the 1970 unit history 
of the 557th Engineer Company, noted as attached in the 
USASCRUR letter, is missing.  

That notwithstanding, the first page of the June 1997 letter 
indicates that the 29th General Support Group, based in Phuoc 
Vinh during 1970, was subject to mortar and rocket attacks on 
specified dates between July and October 1970.  The USASCRUR 
stated that more defined information would be required to 
document any enemy assault against a vehicle in a convoy.  On 
the basis of the foregoing, further efforts are necessary to 
assist the veteran in attempting to verify his claimed 
stressors.  Stegall.

The record also reflects entry of PTSD diagnoses by a social 
worker at the Vet Center in White Plains, New York (See e.g., 
an August 1995 treatment record), and by a psychologist who 
evaluated the veteran during a period of incarceration.  An 
impression of PTSD was also recorded following a physical 
examination on admission to a VA hospital in February 1992, 
although PTSD was not diagnosed at discharge.

Subsequent to the October 2004 Board remand, the veteran 
supplied written individual authorization for the RO to 
obtain and associate with the record his medical treatment 
records from the Bronx VA Medical Center.  The October 2004 
Board remand directed the RO to solicit such authorization 
from the veteran and specifically instructed the RO to 
procure any records so identified.  Unfortunately, the RO 
failed to attempt to secure these treatment records.  Another 
remand is therefore required.   Stegall.

The October 2004 Board remand also directed the RO to procure 
a complete set of examination and treatment records from the 
Mount McGregor Correctional Facility in Wilton, New York.  
The RO failed to do so; another remand is thus required.  
Stegall.

Finally, it is noted that the RO's attempts to have the 
veteran undergo a VA psychiatric examination were effectively 
thwarted at least in part as a result of a period of 
incarceration during the 1990's, although no recent attempt 
to examine him is indicated.  If a verified stressor is 
documented, further efforts to assist the veteran by 
scheduling a VA psychiatric examination will be necessary. 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.   The RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must explain what, if any, 
information (medical or lay evidence), 
not previously provided to the Secretary, 
is necessary to substantiate the claim of 
entitlement to service connection for 
PTSD.  The letter should also 
specifically inform the veteran which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
RO will attempt to obtain on his behalf, 
and request that the appellant provide 
any pertinent evidence in his possession 
which has not previously been submitted.  
See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

2.  The RO should attempt to secure all 
pertinent medical records from the Bronx 
VA Medical Center. If the RO is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this.  If any identified Federal 
records are not secured, the RO must 
prepare a written memorandum explaining 
what efforts have been undertaken to 
secure the records in question, and why 
further efforts would be futile.

3.  The RO should contact the veteran and 
obtain any necessary written 
authorizations to secure and associate 
with the claims file a complete set of 
examination and treatment records from 
the Mount McGregor Correctional facility 
in Wilton, New York.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims 
file.  The veteran is to be notified in 
writing.

4.  The RO must contact in writing the 
National Personnel Records Center (NPRC), 
the National Archives and Records 
Administration (NARA), and the JSRRC in 
an attempt to obtain data to verify the 
veteran's stressors.  To the extent 
feasible, a review should be undertaken 
of morning reports, brigade records, 
staff daily journals, after action 
reports, and operational reports/lessons 
learned, all for the purpose of 
requesting that data be obtained to 
confirm the existence of the veteran's 
claimed inservice stressor(s).  It is of 
particular importance to review the unit 
histories of the 557th Engineer Company, 
and the operational reports/lessons 
learned for the 29th General Support 
Group for the periods under review, that 
is, June and July 1970 and June and 
July 1971, for any pertinent evidence 
that would support the appellant's 
claimed stressors.  The RO is to pay 
particular attention to procuring records 
for June and July 1970, as evidence of 
record indicates that the 29th General 
Support Group was subject to rocket and 
mortar attacks around that time period.  
Once received, such documents must be 
reviewed in detail for stressor 
verification, and associated with the 
veteran's claims folder.  

5.  Following receipt of any additional 
data from NPRC, NARA, and/or JSRRC, as 
well as the completion of any additional 
development suggested by any of the 
aforementioned organizations, the RO must 
prepare a report detailing the nature of 
any inservice stressful event(s) verified 
by the data on file.   If no stressor is 
verified, the RO should so state in its 
report.  In addition, the RO must also 
separately determine whether the veteran 
engaged in combat with the enemy during 
his period of service in Vietnam.  The 
report and determination relating to each 
of the foregoing must be added to the 
claims file.  

6.  Thereafter, if and only if, any 
claimed inservice stressor is 
independently verified or is otherwise 
accepted as factually related to combat 
(See 38 U.S.C.A. § 1154 (West  2002)), 
the veteran is to be afforded a VA 
medical examination by a psychiatrist.  
If a stressor is not independently 
verified, no examination is in order.  
The purpose of any examination is to 
ascertain the nature and etiology of the 
veteran's claimed PTSD.  The claims 
folder in its entirety is to be furnished 
to the examiner for use in the study of 
this case.  The examiner is to review the 
veteran's history and current complaints, 
as well as conduct a comprehensive mental 
status evaluation.  Any indicated 
diagnostic studies, including 
psychological testing and PTSD subscales, 
must be accomplished if deemed warranted 
by the examiner.  All established 
psychiatric diagnoses are then to be 
fully set forth.  

Following the examination, the 
psychiatrist is to address the following 
with full supporting rationales:  

Does the veteran have PTSD that 
meets the diagnostic criteria in the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th Ed. 1994)?  If 
so, is it at least as likely as not 
that PTSD is the result of any 
independently verified inservice 
event(s)?  Such discussion must 
include the examiner's opinion as to 
the presence or absence of linkage 
between current symptoms of the 
veteran and any verified 
stressor(s).  

Use by the examiner of the "at least 
as likely as not" language in 
formulating a response is required.  

7.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

8.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA, as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159.

9.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that it is to make determinations based 
on the laws and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  If the veteran 
fails to show for any scheduled VA 
examination, the SSOC must cite to 
38 C.F.R. § 3.655 (2005).  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



